EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Kevin Hartman on February 9, 2022.

The application has been amended as follows: 
In claim 1, on line 3, “as a core” has been inserted between “a polymer matrix” and “sandwiched by”.
In claim 26, on line 3, “as a core layer” has been inserted between “a polymer matrix” and “sandwiched by”.
In claim 29, on line 3, “as an intermediate layer” has been inserted between “a polymer matrix” and “sandwiched by”.
In claim 35, on line 3, “as a core” has been inserted between “a polymer matrix” and “sandwiched by”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments and declaration filed 1/10/2022 are persuasive.  The closest prior art reference Ehrat (USPN 5,403,424) discloses a multilayer composite panel comprising a core layer (24) 
Further, Dittmar (recited in the International Search Report for the related PCT application and discussed in detail on the record, see non-final rejection dated 11/27/2020) discloses a sandwich panel comprising a core composition sandwiched between two metal panels, wherein the core composition comprises about 4wt% to about 9wt% of a polymer, about 1wt% to about 5wt% of a lubricant such as PVDF as a fluoropolymer lubricant, and greater than or equal to about 90wt% of a mineral flame retardant, particularly aluminum hydroxide; and given that the about 4wt% to about 9wt% of polymer does not comprise PVDF, Dittmar does not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        February 10, 2022